Mr. Justice WOODBURY
delivered the opinion of the court.
This casé has been settled by the opinion just delivered in the writ of error on the. bill in chancery.
This action was at law, for damagés caused by the town of East Hartford in continuing to use the ferry to the injury of the bridge company, after it had been twice discontinued by the legislature. ' Having no legal right to do this, as has beep already decided, East Hartford is liable for those damages on the ground explained in the other case, and the judgment below must therefore be affirmed.

Order.

This cause came on to be heard on the transcript of the record from the Supreme Court of Errors within and for the State of Connecticut, and was- argued by counsel. On consideration whereof, it is now here ordered and adjudged by this court,, that the judgment of the said Supreme Court in this cause be, and the same is hereby, affirmed, with costs and damages at the rate of six per centum per annum.